Title: To Alexander Hamilton from Charles Lee, 24 December 1789
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] December 24, 1789. “… Having sent a copy of your queries to some of the principal merchants in this state, I have the answer of one of them Mr. Alexander Donald of Richmond, this Gentleman formerly and since the American Independence has been extensively engaged in the Commerce of this State, and I take the liberty to enclose his letter as one containing a description of our Trade.…”
